Exhibit 10.9

 

NEITHER THIS WARRANT NOR ANY OF THE SECURITIES ISSUABLE UPON EXERCISE OF THIS
WARRANT HAVE BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933 OR UNDER THE
SECURITIES LAWS OF ANY OTHER JURISDICTION. BY ACQUIRING THIS WARRANT, HOLDER
AGREES TO NOT SELL OR OTHERWISE DISPOSE OF THIS WARRANT OR THE SECURITIES
ISSUABLE UPON EXERCISE OF THIS WARRANT WITHOUT REGISTRATION OR THE APPLICABILITY
OF AN EXEMPTION FROM REGISTRATION UNDER THE AFORESAID ACTS, AND THE RULES AND
REGULATIONS THEREUNDER.

 

WARRANT TO PURCHASE COMMON STOCK

 

Number of Shares of Common Stock: 640,000

Date of Issuance: June 23, 2015 (“Issuance Date”)

 

This Certifies That, for value received, Equity Trust Company, custodian FBO
Leonid Frenkel IRA (including any permitted and registered assigns, the
“Holder”), is entitled to purchase from Creative Realities, Inc., a Minnesota
corporation (the “Company”), up to 640,000 shares of Common Stock of the Company
(the “Warrant Shares”) at the Exercise Price hereunder then in effect. This
Warrant to Purchase Common Stock (this “Warrant”) is issued by the Company in
connection with the Company’s offer and sale to the Holder of a Secured
Convertible Promissory Note pursuant to the terms and conditions of a Securities
Purchase Agreement by and among the Company, Holder and other purchasers of such
notes, dated of even date herewith (the “Securities Purchase Agreement,” and
such notes sold thereunder, the “Notes”). For purposes of this Warrant, the term
“Exercise Price” shall mean $0.30 per share, subject to adjustment as provided
herein, and the term “Exercise Period” shall mean the period commencing on the
Issuance Date and ending on 5:00 p.m. New York time on the five-year anniversary
of the date of this Warrant.

 

  1. EXERCISE OF WARRANT.

 

(a)            Mechanics of Exercise. Subject to the terms and conditions
hereof, including but not limited to the provisions of Section 1(c) below, the
rights represented by this Warrant may be exercised in whole or in part at any
time or times during the Exercise Period by delivery of a written notice, in the
form attached hereto as Exhibit A (the “Exercise Notice”), of the Holder’s
election to exercise this Warrant. The Holder shall not be required to deliver
the original Warrant in order to effect an exercise hereunder. Execution and
delivery of the Exercise Notice with respect to less than all of the Warrant
Shares shall have the same effect as cancellation of the original Warrant and
issuance of a new Warrant evidencing the right to purchase the remaining number
of Warrant Shares. On or before the third Trading Day following the date on
which the Company shall have received the Exercise Notice, and upon receipt by
the Company of payment to the Company of an amount equal to the applicable
Exercise Price multiplied by the number of Warrant Shares as to which this
Warrant is being exercised (the “Aggregate Exercise Price” and together with the
Exercise Notice, the “Exercise Delivery Documents”) in cash or by wire transfer
of immediately available funds, the Company shall issue and dispatch by
overnight courier to the address as specified in the Exercise Notice, a
certificate, registered in the Company’s share register in the name of the
Holder or its designee, for the number of shares of Common Stock to which the
Holder is entitled pursuant to such exercise. Upon delivery of the Exercise
Delivery Documents, the Holder shall be deemed for all corporate purposes to
have become the holder of record of the Warrant Shares with respect to which
this Warrant has been exercised, irrespective of the date of delivery of the
certificates evidencing such Warrant Shares.

 



 

 

 

(b)            No Fractional Shares. No fractional shares shall be issued upon
the exercise of this Warrant as a consequence of any adjustment pursuant hereto.
All Warrant Shares (including fractions) issuable upon exercise of this Warrant
may be aggregated for purposes of determining whether the exercise would result
in the issuance of any fractional share. If, after aggregation, the exercise
would result in the issuance of a fractional share, the Company shall, in lieu
of issuance of any fractional share, pay the Holder otherwise entitled to such
fraction a sum in cash equal to the product resulting from multiplying the then
current fair market value of a Warrant Share by such fraction.

 

(c)            Beneficial Ownership Restrictions. In no event shall the Holder
be entitled to exercise any portion of this Warrant if the number of shares of
Common Stock to be issued pursuant to such exercise, when aggregated with all
other shares of Common Stock beneficially owned, as determined in accordance
with Section 13(d) of the Securities Exchange Act of 1934 and the rules
thereunder (collectively, the “Exchange Act”), by the Holder at such time, would
result in the Holder beneficially owning, as determined in accordance with
Section 13(d) of the Exchange Act, in excess of 9.99% of the then-issued and
outstanding shares of Common Stock; provided, however, that upon the Holder
providing the Company with at least 61 days prior notice (the “Waiver Notice”),
that the Holder elects to waive this Section 1(c) with regard to any or all
shares of Common Stock issuable upon exercise of this Warrant, this Section 1(c)
shall be of no force or effect with regard to those shares of Common Stock
referenced in the Waiver Notice.

 

2. ADJUSTMENTS. The Exercise Price and the number of Warrant Shares shall be
adjusted from time to time as follows:

 

(a)           Subdivision or Combination of Common Stock. If the Company at any
time on or after the date of the Note subdivides (by any stock split, stock
dividend, recapitalization or otherwise) one or more classes of its outstanding
shares of Common Stock into a greater number of shares, the Exercise Price in
effect immediately prior to such subdivision will be proportionately reduced and
the number of Warrant Shares will be proportionately increased. If the Company
at any time on or after the date of the Note combines (by combination, reverse
stock split or otherwise) one or more classes of its outstanding shares of
Common Stock into a smaller number of shares, the Exercise Price in effect
immediately prior to such combination will be proportionately increased and the
number of Warrant Shares will be proportionately decreased. Any adjustment under
this Section 2(a) shall become effective at the close of business on the date
the subdivision or combination becomes effective.

 

(b)           Distribution of Assets. If the Company shall declare or make any
dividend or other distribution of its assets (or rights to acquire its assets)
to holders of shares of Common Stock, by way of return of capital or otherwise
(including without limitation any distribution of cash, stock or other
securities, property or options by way of a dividend, spin off,
reclassification, corporate rearrangement or other similar transaction) (a
“Distribution”), at any time after the issuance of this Warrant, then, in each
such case:

 

(i)             any Exercise Price in effect immediately prior to the close of
business on the record date fixed for the determination of holders of shares of
Common Stock entitled to receive the Distribution shall be reduced, effective as
of the close of business on such record date, to a price determined by
multiplying such Exercise Price by a fraction of which (i) the numerator shall
be the Closing Sale Price of the shares of Common Stock on the Trading Day
immediately preceding such record date minus the value of the Distribution (as
determined in good faith by the Company’s Board of Directors) applicable to one
share of Common Stock, and (ii) the denominator shall be the Closing Sale Price
of the shares of Common Stock on the Trading Day immediately preceding such
record date; and



 



2

 

  

(ii)             the number of Warrant Shares shall be increased to a number of
shares equal to the number of shares of Common Stock obtainable immediately
prior to the close of business on the record date fixed for the determination of
holders of shares of Common Stock entitled to receive the Distribution
multiplied by the reciprocal of the fraction set forth in the immediately
preceding clause (i); provided, however, that in the event that the Distribution
is of shares of common stock of a company (other than the Company) whose common
stock is traded on a national securities exchange or a national automated
quotation system (“Other Shares of Common Stock”), then the Holder may elect to
receive a warrant to purchase Other Shares of Common Stock in lieu of an
increase in the number of Warrant Shares, the terms of which shall be identical
to those of this Warrant, except that such warrant shall be exercisable into the
number of shares of Other Shares of Common Stock that would have been payable to
the Holder pursuant to the Distribution had the Holder exercised this Warrant
immediately prior to such record date and with an aggregate exercise price equal
to the product of the amount by which the exercise price of this Warrant was
decreased with respect to the Distribution pursuant to the terms of the
immediately preceding clause (i) and the number of Warrant Shares calculated in
accordance with the first part of this clause (ii).

 

(c)             Other Events. If any event occurs of the type contemplated by
the provisions of this Section 2 but not expressly provided for by such
provisions (including without limitation the granting, on a pro rata basis to
the holders of the Common Stock, of stock-appreciation rights, phantom stock
units or other shareholder rights with equity features), then the Company’s
Board of Directors will make an appropriate adjustment in the Exercise Price and
the number of Warrant Shares so as to protect the rights of the Holder. For the
avoidance of doubt, the parties agree this Section 2(c) shall not apply to (i)
the issuance of Common Stock upon the exercise of options or warrants not
granted to the shareholders of the Company as a whole, or (ii) the issuance of
Common Stock, stock options, stock-appreciation rights, restricted stock units,
or other forms of equity or equity-linked compensation under the Company’s
equity incentive or purchase plans.

 



3

 

 

3.             FUNDAMENTAL TRANSACTIONS. If, at any time while this Warrant is
outstanding, (i) the Company effects any merger of the Company with or into
another entity and the Company is not the surviving entity, (ii) the Company
effects any sale of all or substantially all of its assets in one or a series of
related transactions, (iii) any tender offer or exchange offer (whether by the
Company or by another individual or entity, and approved by the Company) is
completed pursuant to which holders of Common Stock are permitted to tender or
exchange their shares of Common Stock for other securities, cash or property or
(iv) the Company effects any reclassification of the Common Stock or any
compulsory share exchange pursuant to which the Common Stock is effectively
converted into or exchanged for other securities, cash or property (other than
as a result of a subdivision or combination of shares of Common Stock covered by
Section 2(a) above) (in any such case, a “Fundamental Transaction”), then, upon
any subsequent exercise of this Warrant, the Holder shall have the right to
receive the number of shares of Common Stock of the successor or acquiring
corporation or of the Company and any additional consideration (the “Alternate
Consideration”) receivable upon or as a result of such reorganization,
reclassification, merger, consolidation or disposition of assets by a holder of
the number of shares of Common Stock for which this Warrant is exercisable
immediately prior to such event (disregarding any limitation on exercise
contained herein solely for the purpose of such determination). For purposes of
any such exercise, the determination of the Exercise Price shall be
appropriately adjusted to apply to such Alternate Consideration based on the
amount of Alternate Consideration issuable in respect of one share of Common
Stock in such Fundamental Transaction, and the Company shall apportion the
Exercise Price among the Alternate Consideration in a reasonable manner
reflecting the relative value of any different components of the Alternate
Consideration. If holders of Common Stock are given any choice as to the
securities, cash or property to be received in a Fundamental Transaction, then
the Holder shall be given the same choice as to the Alternate Consideration it
receives upon any exercise of this Warrant following such Fundamental
Transaction. To the extent necessary to effectuate the foregoing provisions, any
successor to the Company or surviving entity in such Fundamental Transaction
shall issue to the Holder a new warrant consistent with the foregoing provisions
and evidencing the Holder’s right to exercise such warrant into Alternate
Consideration.

 

4.             NON-CIRCUMVENTION. The Company covenants and agrees that the
Company will not, by amendment of its articles of incorporation, bylaws or
through any reorganization, transfer of assets, consolidation, merger, scheme of
arrangement, dissolution, issue or sale of securities, or any other voluntary
action, avoid or seek to avoid the observance or performance of any of the terms
of this Warrant, and will at all times in good faith carry out all the
provisions of this Warrant and take all action as may be required to protect the
rights of the Holder. Without limiting the generality of the foregoing, the
Company (i) shall not increase the par value of any shares of Common Stock
receivable upon the exercise of this Warrant above the Exercise Price then in
effect, (ii) shall take all such actions as may be necessary or appropriate in
order that the Company may validly and legally issue fully paid and
non-assessable shares of Common Stock upon the exercise of this Warrant, and
(iii) shall, so long as this Warrant is outstanding, have authorized and
reserved, free from preemptive rights, a sufficient number of shares of Common
Stock to provide for the exercise of the rights represented by this Warrant
(without regard to any limitations on exercise).

 

5.             WARRANT HOLDER NOT DEEMED A SHAREHOLDER. Except as otherwise
specifically provided herein, this Warrant, in and of itself, shall not entitle
the Holder to any voting rights or other rights as a shareholder of the Company.
In addition, nothing contained in this Warrant shall be construed as imposing
any liabilities on the Holder to purchase any securities (upon exercise of this
Warrant or otherwise) or as a shareholder of the Company, whether such
liabilities are asserted by the Company or by creditors of the Company.

 

  6. REISSUANCE OF WARRANTS.

 

(a)            Lost, Stolen or Mutilated Warrant. If this Warrant is lost,
stolen, mutilated or destroyed, the Company will, on such terms as to indemnity
or otherwise as it may reasonably impose (which shall, in the case of a
mutilated Warrant, include the surrender thereof), issue a new Warrant of like
denomination and tenor as this Warrant so lost, stolen, mutilated or destroyed.

 



4

 

 

(b)           Issuance of New Warrants. Whenever the Company is required to
issue a new Warrant pursuant to the terms of this Warrant, such new Warrant
shall be of like tenor with this Warrant, and shall have an issuance date, as
indicated on the face of such new Warrant which is the same as the Issuance
Date.

 

7. TRANSFER.

 

(a)           Notice of Transfer. The Holder, by acceptance hereof, agrees to
give written notice to the Company before transferring this Warrant or
transferring any Warrant Shares of such Holder’s intention to do so, describing
briefly the manner of any proposed transfer. Promptly upon receiving such
written notice, the Company shall present copies thereof to the Company’s
counsel. If the proposed transfer may be effected without registration or
qualification (under any federal or state securities laws), the Company, as
promptly as practicable, shall notify the Holder thereof, whereupon the Holder
shall be entitled to transfer this Warrant or to dispose of Warrant Shares
received upon the previous exercise of this Warrant, all in accordance with the
terms of the notice delivered by the Holder to the Company; provided, however,
that an appropriate legend may be endorsed on this Warrant or the certificates
for such Warrant Shares respecting restrictions upon transfer thereof necessary
or advisable in the opinion of counsel and satisfactory to the Company to
prevent further transfers which would be in violation of Section 5 of the
Securities Act of 1933 and applicable state securities laws; and provided
further that the prospective transferee or purchaser shall execute an Assignment
of Warrant in substantially the form attached hereto as Exhibit B and such other
documents and make such representations, warranties, and agreements as may be
required solely to comply with the exemptions relied upon by the Company for the
transfer or disposition of the Warrant or Warrant Shares.

 

(b)           If the proposed transfer or disposition of this Warrant or such
Warrant Shares described in the written notice given pursuant to this Section 7
may not be effected without registration or qualification of this Warrant or
such Warrant Shares, the Holder will limit its activities in respect to such
transfer or disposition as are permitted by law.

 

8.             NOTICES. Whenever notice is required to be given under this
Warrant, unless otherwise provided herein, such notice shall be given in
accordance with the notice provisions contained in the Note. The Company shall
provide the Holder with prompt written notice (i) immediately upon any
adjustment of the Exercise Price, setting forth in reasonable detail, and
certifying, the calculation of such adjustment and (ii) at least 20 days prior
to the date on which the Company closes its books or takes a record (A) with
respect to any dividend or distribution upon the shares of Common Stock, (B)
with respect to any grants, issuances or sales of any stock or other securities
directly or indirectly convertible into or exercisable or exchangeable for
shares of Common Stock or other property, pro rata to the holders of shares of
Common Stock or (C) for determining rights to vote with respect to any
Fundamental Transaction, dissolution or liquidation, provided in each case that
such information shall be made known to the public prior to or in conjunction
with such notice being provided to the Holder.

 

9.             AMENDMENT AND WAIVER. The terms of this Warrant may be amended or
waived (either generally or in a particular instance and either retroactively or
prospectively) only with the written consent of the Company and the Holder.

 



5

 

 

10.           GOVERNING LAW. This Warrant and all rights, obligations and
liabilities hereunder shall be governed by, and construed in accordance with,
the internal laws of the State of New York, without giving effect to the
conflicts-of-law principles thereof.

 

11.           DISPUTE RESOLUTION. In the case of a dispute as to the
determination of the Exercise Price, the Closing Sale Price, or the arithmetic
calculation of the Warrant Shares, the Company or the Holder (as the case may
be) shall submit the disputed determinations or arithmetic calculations via
facsimile (a) within two business days after receipt of the applicable notice
giving rise to such dispute to the Company or the Holder, as the case may be, or
(b) if no notice gave rise to such dispute, at any time after the Holder learned
of the circumstances giving rise to such dispute. If the Holder and the Company
are unable to agree upon such determination or calculation of the Exercise
Price, Closing Sale Price or the Warrant Shares within three business days of
such disputed determination or arithmetic calculation being submitted to the
Company or the Holder, as the case may be, then the Company shall, within two
business days thereafter submit via facsimile (x) the disputed determination of
the Exercise Price or Closing Sale Price to an independent, reputable investment
bank selected by the Company and approved by the Holder or (y) the disputed
arithmetic calculation of the Warrant Shares to the Company’s independent,
outside accountant. The Company shall cause at its expense the investment bank
or the accountant, as the case may be, to perform the determinations or
calculations and notify the Company and the Holder of the results no later than
ten business days from the time it receives the disputed determinations or
calculations. Such investment bank’s or accountant’s determination or
calculation, as the case may be, shall be binding upon all parties absent
manifest error.

 

12.           ACCEPTANCE. Receipt of this Warrant by the Holder shall constitute
acceptance of and agreement to all of the terms and conditions contained herein.

 

13.           CERTAIN DEFINITIONS. For purposes of this Warrant, the following
terms shall have the following meanings:

 

(a)            “Bloomberg” means Bloomberg Financial Markets.

 

(b)            “Closing Sale Price” means, for any security as of any date, (i)
the last closing trade price for such security on the Principal Market, as
reported by Bloomberg, or, if the Principal Market begins to operate on an
extended hours basis and does not designate the closing trade price, then the
last trade price of such security prior to 4:00 p.m., New York time, as reported
by Bloomberg, or (ii) if the foregoing does not apply, the last trade price of
such security in the over-the-counter market for such security as reported by
Bloomberg, or (iii) if no last trade price is reported for such security by
Bloomberg, the average of the bid and ask prices of any market makers for such
security as reported by the OTC Markets. If the Closing Sale Price cannot be
calculated for a security on a particular date on any of the foregoing bases,
the Closing Sale Price of such security on such date shall be the fair market
value as mutually determined by the Company and the Holder. All such
determinations to be appropriately adjusted for any stock dividend, stock split,
stock combination or other similar transaction during the applicable calculation
period.

 

(c)            “Common Stock” means (i) the Company’s common stock, par value
$0.01 per share, and (ii) any share capital into which such common stock shall
have been changed or any share capital resulting from a reclassification of such
common stock.

 



6

 

 

(d)           “Principal Market” means the primary national securities exchange
on which the Common Stock is then traded.

 

(e)            “SEC” means the U.S. Securities and Exchange Commission.

 

(f)            “Trading Day” means (i) any day on which the Common Stock is
listed or quoted and traded on its Principal Market, (ii) if the Common Stock is
not then listed or quoted and traded on any national securities exchange, then a
day on which trading occurs on any over-the-counter markets, or (iii) if trading
does not occur on the over-the-counter markets, any business day.

 

(g)           “Weighted Average Price” means, for any security as of any date,
(i) the dollar-volume weighted-average price for such security on the Principal
Market during the period beginning at 9:30 a.m., New York City time, and ending
at 4:00 p.m., New York City time, as reported by Bloomberg or (ii) if the
foregoing does not apply, the dollar-volume weighted-average price of such
security in the over-the-counter market for such security during the period
beginning at 9:30 a.m., New York City time, and ending at 4:00 p.m., New York
City time, as reported by Bloomberg, or (iii) if no dollar-volume
weighted-average price is reported for such security by Bloomberg for such
hours, the average of the highest closing bid price and the lowest closing ask
price of any of the market makers for such security as reported in OTC Markets.
If the Weighted Average Price cannot be calculated for such security on such
date on any of the foregoing bases, the Weighted Average Price of such security
on such date shall be the fair market value as mutually determined by the
Company and the Holder. If the Company and the Holder are unable to agree upon
the fair market value of such security, then such dispute shall be resolved
pursuant to Section 12 with the term “Weighted Average Price” being substituted
for the term “Exercise Price.” All such determinations shall be appropriately
adjusted for any share dividend, share split or other similar transaction during
such period.

 

*   *   *   *   *   *   *

 

7

 

 

In Witness Whereof, the Company has caused this Warrant to Purchase Common Stock
to be duly executed as of the date indicated above.

 

  CREATIVE REALITIES, INC.       /s/ John Walpuck   John Walpuck   Chief
Executive Officer

 

8

 

 

EXHIBIT A

 

FORM OF

EXERCISE NOTICE

 

(To be executed by the registered holder to exercise this Warrant to Purchase
Common Stock)

 

The Undersigned holder hereby exercises the right to purchase ________________
of the shares of Common Stock (“Warrant Shares”) of Creative Realities, Inc., a
Minnesota corporation (the “Company”), evidenced by the attached copy of the
Warrant to Purchase Common Stock (the “Warrant”). Capitalized terms used herein
and not otherwise defined shall have the respective meanings set forth in the
Warrant.

 

1.Payment of Exercise Price. In the event that the holder has elected to
exercise some or all of the Warrant Shares to be issued pursuant hereto, the
holder shall pay the Aggregate Exercise Price in the sum of
$____________________ to the Company in accordance with the terms of the
Warrant.

 

  2. Delivery of Warrant Shares. The Company shall deliver to the holder
____________________ Warrant Shares in accordance with the terms of the Warrant.

 

Date: ___________________

 

      (Print Name of Registered Holder)         By:     Name:     Title:  

 



 

 

 

EXHIBIT B

 

FORM OF

ASSIGNMENT OF WARRANT

 

(To be signed only upon authorized transfer of the Warrant)

 

For Value Received, the undersigned hereby sells, assigns, and transfers unto
____________________ the right to purchase________________ shares of common
stock of Creative Realities, Inc., to which the within Warrant to Purchase
Common Stock relates and appoints ____________________, as attorney-in-fact, to
transfer said right on the books of Creative Realities, Inc. with full power of
substitution and re-substitution in the premises. By accepting such transfer,
the transferee has agreed to be bound in all respects by the terms and
conditions of the within Warrant.

 

Date: ___________________

 

      (Signature) *           (Name)           (Address)           (Social
Security or Tax Ident. No.)

 

* The signature on this Assignment of Warrant must correspond to the name as
written upon the face of the Warrant to Purchase Common Stock in every
particular without alteration or enlargement or any change whatsoever. When
signing on behalf of a corporation, partnership, trust or other entity, please
indicate your position(s) and title(s) with such entity.

 

 

 

